Citation Nr: 0738211	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include as secondary to undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fatigue as 
secondary to undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder as 
secondary to undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sleep apnea, to 
include as secondary to undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from November 1989 to December 
1992.

Initially, the Board of Veterans' Appeals (Board) notes that 
while it has determined that new and material evidence has 
been submitted to reopen the claims for service connection 
for fatigue and sleep apnea, to include as secondary to 
undiagnosed illness, further development is now required with 
respect to these claims.  The issues of entitlement to 
service connection for fatigue and sleep apnea, to include as 
secondary to undiagnosed illness, are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
regional office (RO) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no objective evidence of the medically 
unexplained chronic multisymptom illness of fibromyalgia.

2.  Claims for service connection for sleep apnea, fatigue, 
and a heart disorder were denied by an April 2002 rating 
decision that was not appealed.

3.  The evidence submitted since the April 2002 rating 
decision pertinent to the claim for service connection for a 
heart disorder is either cumulative or redundant, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.

4.  The evidence submitted since the April 2002 rating 
decision pertinent to the claims for service connection for 
sleep apnea and fatigue is not cumulative or redundant, does 
relate to an unestablished fact necessary to substantiate the 
claims, and raises a reasonable possibility of substantiating 
the claims.

5.  Sleep apnea is related to symptoms the veteran had during 
active military service.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in active service in 
Southwest Asia.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).

2.  The April 2002 rating decision that denied service 
connection for sleep apnea, fatigue, and a heart disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).

3.  Evidence received since the April 2002 rating decision 
pertinent to the claim for service connection for a heart 
disorder is not new and material, and the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2007).

4.  Evidence received since the April 2002 rating decision 
pertinent to the claims for service connection for sleep 
apnea and fatigue is new and material, and the claims are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2007).

5.  Sleep apnea was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on the Department of 
Veterans Affairs (VA) in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of a letter dated in 
August 2004.  The August 2004 letter was provided to the 
veteran prior to the initial adjudication by the RO in March 
2005.  The veteran was told of the requirements to establish 
a successful claim for service connection, including the type 
of evidence required to reopen his previously denied claims, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The content of this notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Additionally, the veteran, through his 
representative, demonstrated knowledge of the type of 
information and evidence needed to substantiate his claims, 
by way of an August 2004 statement.

While the Board cannot locate a letter that advised the 
veteran of the bases for assigning ratings and effective 
dates, since the Board has decided not to reopen the claim 
for service connection for a heart disorder or grant service 
connection for fibromyalgia, remand for such notice is not 
required under Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to the grant of the claim of service 
connection for sleep apnea, the agency of original 
jurisdiction will be responsible for addressing any VCAA 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Therefore, the Board 
finds that the veteran has not been prejudiced in the Board's 
favorable adjudication of his appeal.  

Service medical records are associated with the claims file, 
as are post-service private and VA medical reports and 
records.  The Board further notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
documents or records that have not been obtained, or that are 
not adequately addressed in documents or records contained 
within the claims folder.  

The veteran has also not indicated any intention to provide 
additional evidence in support of his claims, and has not 
requested that VA assist him in obtaining any other evidence.  

The Board also does not find that it is necessary to remand 
the veteran's claim for service connection for fibromyalgia 
for an additional examination and etiological opinion.  More 
specifically, as will be shown more fully below, while the 
Board finds that the veteran is certainly capable of 
identifying his current and continuing symptoms (see 
McClendon v. Nicholson, 20 Vet. App. 79 (2006)), there is no 
evidence of any in-service complaints or treatment for this 
disorder, and a February 2005 VA examiner did not find that 
the veteran's current symptoms and physical findings were 
consistent with fibromyalgia.  Thus, the Board finds that 
further examination as to this claim is not warranted under 
38 C.F.R. § 3.159(c)(4) (2007).  Since 38 C.F.R. 
§ 3.159(c)(4) does not apply to finally adjudicated claims 
unless new and material evidence has been received, and the 
Board has concluded that such evidence has not been received 
as to the claim for service connection for a heart disorder, 
the Board finds that an examination and etiological opinion 
is also not warranted as to the claim for service connection 
for a heart disorder.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.


II.  Entitlement to Service Connection for Fibromyalgia, to 
include as Secondary to Undiagnosed Illness

Background

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2007); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans. Section 202 
of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

Service medical records reflect that in January 1990, the 
veteran complained of intermittent left ankle pain that 
reportedly began during the second week of training.  The 
assessment was possible left retrocalcaneal bursitis.  The 
following day, there was an assessment of left Achilles 
tendonitis.  In September 1990, the veteran reported left 
knee pain following a physical training run.  The assessment 
was possibly knee pain and possible mild chondromalcia.  

In July 1991, the veteran reported shoulder pain after doing 
some sit-ups and there was an assessment of chronic facet 
dysfunction versus levator scapula strain.  In August 1991, 
examination of the neck revealed good active range of motion 
with minimal discomfort.  No muscle atrophy was noted in the 
extremities, and muscle power was also noted to be normal.  
There were symptoms of neck pain associated with an 
impression of headaches.  The veteran complained of neck pain 
in association with a viral syndrome in March 1992.  At the 
veteran's separation examination in September 1992, the 
veteran denied any complaints of swollen or painful joints, 
and evaluation of the spine and musculoskeletal systems 
revealed negative findings.

In his original claim for compensation filed in January 1993, 
the veteran noted complaints of left knee pain associated 
with walking and running in August 1992 and neck pain in 
September 1992.  There was no claim for multisymptom muscular 
pain.

A private treatment record from February 1993 reflects that 
the veteran's complaints included left knee and neck pain.  

VA general medical examination in February 1993 revealed that 
the veteran complained of neck pain in the posterior neck 
which was usually associated with headaches.  He also 
complained of left knee pain with prolonged standing or 
running.  Left knee and cervical spine X-rays revealed 
negative findings.

VA treatment records for the period of September 1999 to 
February 2000 reflect that in September 1999, the veteran 
complained of bilateral knee pain, and the assessment 
included chronic patellofemoral syndrome (PFS) and obesity.  
In November 1999, his PFS was noted to be improved.  

Private medical records from August 2000 reflect that the 
veteran's primary complaint was chest pain for which he 
underwent cardiological evaluation.  He also complained of 
pain in his muscles and joints, especially in his left arm.  

VA Gulf War examination in February 2005 revealed the 
veteran's report of a history of the gradual onset of 
symptoms consisting of recurrent pain and numbness of both 
elbow areas since 1991.  He also complained of a recurrent 
feeling of numbness which was not associated with any 
particular activities.  He also gave a history of generalized 
body aches involving the muscles and joints that occurred 
daily and would last 2-3 minutes per episode.  There was no 
history of swelling or inflammation.  All symptoms reportedly 
began in 1991 after returning from duty in the Persian Gulf.  
He stated that his symptoms had been progressive in frequency 
and intensity since onset.  He also complained of chronic 
fatigue and daytime sleepiness, and believed that his 
symptoms increased with activity.  There was no history of 
previous evaluation, diagnosis, or treatment for 
fibromyalgia.  Examination at this time revealed no illness, 
trigger or tender points, and muscle strength was found to be 
symmetrical and of good quality.  The diagnosis was history 
of chronic fatigue, generalized body ache (no evidence of 
fibromyalgia).  The examiner commented that the veteran's 
symptoms and physical findings were not consistent with 
fibromyalgia, noting that the veteran had a history of 
obstructive sleep apnea that could account for many of his 
symptoms.  The examiner also noted that the veteran gave a 
history of depression, which again may account for some of 
his symptoms.

Analysis

With respect to the veteran's claim for service connection 
for fibromyalgia, while the record does reflect reports of 
pain in his muscles and joints by way of medical history in a 
private medical record, dated in August 2000, and progressive 
generalized muscle and joint pain since 1991 at the time of 
his Persian Gulf War examination in February 2005, it does 
not reflect medical evidence of a current diagnosis of 
fibromyalgia or other disability manifested by generalized 
muscle pain, and the existence of a current disability is a 
requirement in all claims for service connection.  In fact, 
as was noted above, following a review of the veteran's 
medical records, the February 2005 VA Persian Gulf War 
examiner concluded that there was no evidence of 
fibromyalgia, and that the veteran's symptoms and physical 
findings were not consistent with fibromyalgia.

In addition, the record does not reflect that the veteran has 
had any medical training or other expertise that would enable 
him to diagnose fibromyalgia or other multisymptom disease 
characterized by generalized muscle pain.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

With respect to 38 C.F.R. § 3.317, the Board also finds that 
the record does not demonstrate the type of chronicity with 
respect to the treatment or complaints of fibromyalgia or 
other disease associated with multisymptom generalized muscle 
pain since service, or a compensable level of disability, to 
establish compliance with the required showing of objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period.  The reports of 
generalized muscular pain by the veteran have not been 
objectively supported by examination other than as possibly 
associated with other disabilities that are not service 
connected.  

In light of the foregoing, the Board must find that the 
preponderance of the evidence is against the claim for 
service connection; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

III.  Whether New and Material Evidence has been Submitted to 
Reopen Claims for Service Connection for Sleep Apnea, 
Fatigue, and a Heart Disorder

The record reflects that the original claim for service 
connection for sleep apnea, fatigue, and a heart disorder was 
denied by a rating decision in April 2002.  The veteran was 
notified of his right to appeal that decision in April 2002.  
The veteran did not file a timely notice of disagreement with 
that rating decision and accordingly, the April 2002 rating 
decision became final when the veteran did not perfect his 
appeal within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, the veteran's claims for 
service connection for sleep apnea, fatigue, and a heart 
disorder may only be reopened if new and material evidence is 
submitted.  

Additional evidence received since the April 2002 rating 
decision includes additional statements from the veteran, and 
additional VA examination and treatment records, dated since 
February 2005.  Most notably, the evidence includes VA 
medical examination results from February and March 2005 that 
reflects a diagnosis of mild luminal irregularities of the 
coronary arteries in February 2005, and a March 2005 
diagnosis of obstructive sleep apnea which by description the 
examiner indicated that the veteran had while in service, and 
fatigue, which was either related to sleep apnea or chronic 
fatigue.  

The Board cannot conclude that such evidence constitutes new 
and material evidence to reopen the claim for service 
connection for a heart disorder.  More specifically, the 
evidence received since the April 2002 rating decision with 
respect to this claim is duplicate of evidence which was on 
record at the time of the final April 2002 RO decisioin.  In 
this regard, an August 2000 cathertization noted some mild 
luminal irregularities; however it was reported that the 
vetean did not have any significant coronary artery disease.  
Evidence subsequent to the final April 2002 RO decision do 
not show that the veteran has been diagnosed as having a 
coronary artery disease/heart disorder.  Additionally, there 
is no evidence showing that the veteran has an undiagnosed 
heart disorder which is due to service.  The Board also notes 
that the statements of the veteran contending that he has a 
heart disorder related to service were essentially considered 
at the time of the April 2002 rating decision, and are 
therefore cumulative in nature.  In addition, as a layperson, 
the statements of the veteran as to a relationship between a 
current heart disorder and service do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Therefore, the Board has no alternative but to conclude that 
the additional evidence received in this case as to the claim 
for service connection for a heart disorder does not relate 
to an unestablished fact necessary to substantiate the claim 
and thus is not material.  It is also not material because it 
is essentially redundant of assertions maintained at the time 
of the previous final denial in April 2002, and does not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

On the other hand, the Board finds that the March 2005 VA 
examiner's statements regarding a possible link between the 
veteran's obstructive sleep apnea and service (based on the 
veteran's reported symptoms), and between his claimed fatigue 
and his obstructive sleep apnea or chronic fatigue, are 
probative with respect to a link between current diagnoses 
and service.  The Board finds credible the veteran's 
statements pertaining to his reported symptoms in service 
which a VA examiner now diagnosed as sleep apnea.  Thus, the 
Board finds that it must conclude that this evidence is not 
cumulative or redundant, does relate to an unestablished fact 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.  Therefore, the 
Board concludes that the claims for service connection for 
sleep apnea and fatigue, to include as secondary to 
undiagnosed illness, are reopened.  38 C.F.R. § 3.156(a) 
(2007).  

Since the Board find that credible that the veteran's 
reported symptoms of sleep and breathing problems in service.  
The Board finds that the vetran is competent to report these 
type of symptoms.  The Board observes that a VA examiner in 
March 2005 have linked those symptoms in service to a current 
diagnosis of sleep apnea.  Therefore, the Board finds that 
service connection is warranted for sleep apnea.


ORDER

Entitlement to service connection for fibromyalgia, to 
include as secondary to undiagnosed illness, is denied.

As new and material evidence has not been submitted, the 
application to reopen the claim for service connection for a 
heart disorder, to include as secondary to undiagnosed 
illness, is denied.

New and material evidence having been submitted, the claim 
for service connection for fatigue, to include as secondary 
to undiagnosed illness, is reopened.

New and material evidence having been submitted, the claim 
for service connection for sleep apnea, to include as 
secondary to undiagnosed illness, is reopened.

Service connection for sleep apnea is granted.


REMAND

The Board has granted the claim of service connection for 
sleep apnea.  In March 2005, the VA examiner stated that the 
veteran's fatigue may be related to either uncontrolled sleep 
apnea or another condition such as chronic fatigue.  To 
address the etiology of the veteran's fatigue, a special VA 
examination, to include an opinion should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his fatigue.  The claims 
file should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  

The examiner should conduct a thorough 
medical examination and based on the 
results of the examination and review of 
the relevant medical evidence, the 
examiner should address the following:  

A) Whether the veteran's fatigue 
complaints are attributable to a 
diagnosed disability and if so, the 
diagnosed condition must be identified 
and it should be reported whether such 
diagnosed condition is related to 
service.  

B) If the veteran's complaints are found 
to be due to a known medical diagnose, 
the examiner should offer an opinion as 
to whether it is due to service or due to 
the service-connected sleep apnea.  

C) If the manifestations cannot be 
attributed to a diagnosed illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or whether the undiagnosed illness 
was caused by a supervening condition or 
event.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


